Exhibit 10.9.7 AMENDMENT NO. 6 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT This AMENDMENT NO. 6 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Amendment No. 6”) is dated as of January 8, 2009 by and among RAYMOND JAMES FINANCIAL, INC., a Florida corporation (the “Borrower”), the Lenders named on the signature pages hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., individually and as administrative agent (the “Agent”) for the Lenders. W I T N E S S E T H: WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain Amended and Restated Revolving Credit Agreement dated as of October 13, 2005, as amended by (i) Amendment No. 1 and Waiver to Amended and Restated Revolving Credit Agreement dated as of October 11, 2006, (ii) Amendment No. 2 and Waiver to
